Citation Nr: 0710232	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  98-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain from August 4, 1997 to October 
27, 1998.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain since October 28, 1998. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1960 and from May 1961 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and September 1999 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The December 1997 rating decision, granted service connection 
for lumbosacral strain, evaluated as 10 percent disabling, 
effective from August 4, 1997 and denied service connection 
for rheumatoid arthritis, lumbosacral spine, and diffuse disc 
bulging, L3-4, L4-5, scar formation at L5-S1, indenting on 
thecal sac and compromised neural foramina at L4-5 and L5-S1 
with bilateral S1 radiculopathy and peripheral neuropathy.  
The veteran only expressed disagreement with the evaluation 
of lumbosacral strain.  A December 1998 rating decision 
subsequently granted an increased evaluation of 40 percent 
for lumbosacral strain, effective October 28, 1998.  The 
September 1999 rating decision, in pertinent part, denied 
entitlement to TDIU.  

In August 2001 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In a November 2001 decision, the Board granted an initial 
evaluation of 20 percent for lumbosacral strain, from August 
4, 1997 to October 28, 1998.  This decision also denied an 
evaluation in excess of 40 percent for lumbosacral strain 
from October 28, 1998 and entitlement to TDIU.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a January 2003 
Joint Motion for Partial Remand, the Secretary of Veterans 
Affairs (VA) and the veteran, through his representative, 
moved that the Board's decision which denied an evaluation in 
excess of 20 percent for lumbosacral strain from August 4, 
1997 to October 28, 1998, denied an evaluation in excess of 
40 percent for lumbosacral strain from October 28, 1998, and 
denied TDIU be vacated and remanded.  The Court granted the 
motion by Order in February 2003. 

In September 2003 the Board remanded the case for development 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  That development has been completed.  

In May 2005 the veteran submitted new medical evidence.  In 
June 2005, the Board sent the veteran a letter requesting 
that he either sign a form waiving AOJ review prior to Board 
review, or indicate that he desired a remand for initial AOJ 
consideration of the evidence.  In a response received in 
July 2005, the veteran indicated that he wanted his appeal 
remanded to the AOJ for review of this evidence.  

In August 2005 the Board remanded the case for a new VA 
examination and consideration of the newly submitted medical 
evidence.  

The issues of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain since October 28, 1998, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from August 4, 1997 to October 27, 1998 the 
veteran's service connected lumbosacral strain was manifested 
by severe limitation of motion.  There was no evidence of 
ankylosis, vertebral fracture, or intervertebral disc 
syndrome.
CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 40 
percent for the service connected lumbosacral strain from 
August 4, 1997 to October 27, 1998 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An April 2004 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
a rating greater than 20 percent for lumbosacral strain from 
August 4, 1997 to October 28, 1998.  This VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the April 2004 
VCAA letter stated, "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
decision, because the VCAA did not become effective until 
after the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2004 
and December 2006 supplemental statements of the case (SSOCs) 
considered the claim based on the evidence of record.  These 
readjudications acted to remedy any timing defect in regard 
to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, at 490-1 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

A December 2006 letter from the RO provided notice regarding 
disability ratings and effective dates.  This letter had a 
timing deficiency which was not remedied by readjudication of 
the claim.  The notice, however, was not required.  Thus, all 
required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration records, and VA and private treatment records 
for the period at issue have been associated with the claims 
file.  In addition, the veteran was afforded a VA examination 
to evaluate his low back condition in September 1997.  

The Board notes that a March 2006 VA examination indicated 
that the veteran continued to receive treatment for his back 
at the VA hospital in Tuskegee.  The most recent records of 
VA treatment associated with the claims file are from 
September 2001.  
 
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain such pertinent 
records.  Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA 
to obtain pertinent VA records).  

As will be discussed further below, the Board is remanding 
the claim of entitlement to an evaluation in excess of 40 
percent for lumbosacral strain since October 28, 1998, and 
this decision only addresses the claim of entitlement to an 
evaluation in excess of 20 percent for the period from August 
4, 1997 to October 28, 1998.  Records of VA treatment for the 
period after October 28, 1998 are not pertinent to this 
claim.  As records of VA treatment since September 2001 
cannot change the outcome of the claim, remand would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is thus not 
appropriate.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  A new law 
or regulation applies, if at all, only to the period 
beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

Therefore, these revisions are not applicable to the 
evaluation for the veteran's service connected lumbosacral 
strain for the period from August 4, 1997 to October 28, 
1998.  

VA treatment records from July 1997 to June 1998 include 
complaints regarding and treatment for low back pain.  A 
report of hospitalization from July 1997 indicates that the 
veteran had no focal neurological deficits or any bony 
abnormality of the spine, however, there was tenderness along 
the entire length of the spine and minimal muscle spasm was 
noted.  The discharge diagnoses were rheumatoid arthritis, 
obesity, and deconditioning.  Treatment in August 1997 noted 
lumbar spinal stenosis, status post 17 days of in-patient 
intensive rehabilitation.  An October 1997 record of 
treatment reported that a CAT scan revealed degenerative 
joint disease in almost all facet joints.  Nerve conduction 
testing in December 1997 revealed peripheral neuropathy with 
no evidence of any radiculopathy in the lumbar region.    

At VA muscles examination in September 1997 the veteran 
described continuous low back pain radiating to both lower 
extremities.  On physical examination, he walked with a cane 
and a limp to the right.  He was unable to walk on his heels 
and tiptoes.  There was mild tenderness over the paraspinals 
bilaterally, with no tissue loss.  There was decreased 
sensation on the lateral aspect of both ankles and strength 
was in the "fair +" range.  The veteran did not attempt 
range of motion testing due to pain.  The diagnosis was 
chronic low back pain secondary to diffuse disc bulging at 
L3-4, L4-5, scar formation at L5-S1, indenting on thecal sac 
and compromised neural foramina at L4-5 and L5-S1; peripheral 
neuropathy by EMG and nerve conduction velocity report; and 
bilateral S1 radiculopathy clinically.  

At VA spine examination in September 1997, the veteran gave a 
history of chronic low back pain which started in 1962, which 
was getting worse, and which radiated to both lower 
extremities.  On physical examination he walked with a cane 
and limp to the right.  He had a lumbosacral corset in place.  
There was a sebaceous cyst with mild tenderness over the 
lower paraspinals bilaterally.  Straight leg raise test was 
positive bilaterally for pain in the knees and thighs at 10 
degrees.  The only noted postural abnormality was that the 
veteran walked with a limp to the right.  There was no fixed 
deformity.  

Range of motion testing revealed forward flexion to 30 
degrees, backward extension to 25 degrees, left and right 
lateral flexion to 20 degrees with pain.  The veteran did not 
attempt left and right rotation due to pain.  The examiner 
noted decreased sensation on the lateral aspect of both 
ankles, and indicated that ankle jerk was decreased 
bilaterally.  The diagnoses were the same as those rendered 
at the VA muscles examination.  

In a September 1998 letter, a VA physician reported that he 
had seen the veteran in a rheumatology consultation in June 
1997 and that the veteran was found to have degenerative disc 
disease, primarily of the lumbar spine, and diagnostic 
studies revealed spurs at L5-S1 and L4-5, causing 
neuroforaminal narrowing, however, there was no disc 
herniation.  The physician stated that the veteran did not 
have rheumatoid arthritis, as such was never a disease of the 
lumbar region.  He continued to state that the veteran had 
primarily degenerative arthritis with evidence of lumbar 
spinal stenosis and a chronic pain syndrome.  The physician 
opined that he did not think most of the veteran's problem 
was in any way related to the occurrences of 30 years ago.  

SSA records include a September 1998 disability physical.  
Examination revealed some paravertebral spasm at L4-5, with 
range of motion of the back severely restricted.  The 
physician noted that the veteran could not bend.  
Neurological examination was intact, with no localizing signs 
or paresthesias.  The diagnosis in regard to the back was 
lumbar spinal stenosis.  

The veteran's lumbosacral strain has been evaluated under 
Diagnostic Codes 5292 and 5295.  As in effect prior to the 
September 2003 revisions, Diagnostic Code 5292 evaluates 
limitation of motion of the lumbar spine, and provides 
evaluations of 10, 20, and 40 percent for limitation of 
motion which is slight, moderate, and severe, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Diagnostic Code 5295 evaluates lumbosacral strain, and 
provides a noncompensable evaluation for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion, while a 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Based on the foregoing, the Board finds that a 40 percent 
evaluation is warranted on the basis of severe limitation of 
motion of the lumbar spine from August 4, 1997 to October 28, 
1998.  In this regard, the September 1997 VA spine 
examination revealed flexion limited to 30 degrees, and the 
September 1998 disability physical described range of motion 
of the back as severely restricted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The Board has considered the fact that the medical evidence 
demonstrates that the veteran has several low back 
disabilities which are not service connected.  As noted 
above, the December 1997 rating decision specifically denied 
service connection for rheumatoid arthritis, lumbosacral 
spine, and diffuse disc bulging, L3-4, L4-5, scar formation 
at L5-S1, indenting on thecal sac and compromised neural 
foramina at L4-5 and L5-S1 with bilateral S1 radiculopathy 
and peripheral neuropathy.  While the September 1997 VA 
examination attributed pain to these non-service connected 
conditions, the examiner did not specifically attribute 
limited range of motion to these non-service connected 
conditions.  

It is unclear whether limitation of motion in the lumbar 
spine may be separated from the veteran's service connected 
lumbosacral strain.  Therefore, resolving all doubt in favor 
of the veteran, the Board will attribute this limitation of 
motion to the service connected disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998) (when the manifestations of a 
service connected disability cannot be separated from a non-
service connected disability, all manifestations must be 
attributed to the service connected condition).  

Although the September 1998 letter from the VA physician 
included an opinion that most of the veteran's problem was 
not in any way related to the occurrences of 30 years ago, 
this opinion does not specifically indicate that limitation 
of motion is part of the problem not related to the in-
service injury.  In addition, while a VA examination in April 
2000 included an opinion that the veteran's current back 
condition is not related to the lumbosacral spine strain 
sustained while in the service, this opinion pertains to the 
current condition in April 2000, and is thus not pertinent to 
the consideration of the veteran's lumbosacral spine 
disability from August 4, 1997 to October 28, 1998.  

As the 40 percent rating granted in this decision is the 
maximum evaluation for limitation of motion of the lumbar 
spine, and higher rating requires ankylosis, 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Evaluations in excess of 40 percent are available for 
residuals of vertrebra fracture, unfavorable ankylosis of the 
lumbar spine, and pronounced intervertebral disc syndrome, 
however, as there have been no medical findings of vertebral 
fracture, the veteran retains significant spine motion, and 
service connection has been denied for disc disease; an 
evaluation in excess of 40 percent is not warranted under any 
of the diagnostic codes evaluating these disabilities.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5293.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 40 percent evaluation appropriately 
reflects the highest level of disability caused by the 
lumbosacral strain from the grant of service connection until 
October 28, 1998.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The August 1998 letter from the veteran's employer indicated 
that he quit due to a back condition in July 1997.  
Therefore, as the veteran was not employed during the period 
from August 4, 1997 to October 28, 1998, marked interference 
with current employment during that time has not been shown.  
In addition, the veteran's lumbosacral strain has not 
required any, let alone frequent, periods of hospitalization 
from August 4, 1997 to October 28, 1998.  Therefore, referral 
for an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321.  

The Board concludes that, a 40 percent rating is warranted 
for lumbosacral strain from August 4, 1997 to October 28, 
1998, but that the preponderance of the evidence is against a 
rating in excess of 40 percent.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. 
§§ 4.7, 4.21.  



ORDER

Entitlement to an initial evaluation of 40 percent for 
lumbosacral strain from August 4, 1997 to October 27, 1998 is 
granted.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

As noted above, VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  The 
Board commits remandable error if it does not obtain these 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
38 U.S.C.A. § 5103A(c) (requiring VA to obtain pertinent VA 
records).    

The March 2006 VA examination noted that the veteran 
continued to receive treatment for his back at the Tuskegee 
VA Medical Center.  The most recent VA treatment records 
associated with the claims file are from September 2001.  As 
any records regarding back treatment are potentially 
pertinent to the appeal and are within the control of VA, 
they should be obtained and associated with the claims file.  
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Because the resolution of the claim of entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain 
from October 28, 1998 might potentially impact the TDIU 
claim, these claims are inextricably intertwined, and a Board 
decision on the TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

An August 2005 Board remand instructed that the veteran be 
afforded a VA examination of the lumbar spine.  The examiner 
was instructed to report all neurologic disability 
attributable to the service connected lumbar spine disability 
and to provide an opinion as to whether the service connected 
lumbosacral spine disability would preclude gainful 
employment for which the veteran's education and occupational 
experience would otherwise qualify him.  

The March 2006 VA examiner noted that the nerves most 
severely affected were the left L4 and bilateral S1 nerve 
roots, resulting in weakness, altered sensation, and reflex 
changes.  He described this nerve involvement as moderately 
severe, however, he did not specifically indicate whether or 
not this nerve involvement was attributable to the service 
connected lumbosacral strain.  The examiner opined that the 
veteran's service connected lumbar spine disability precluded 
him from gainful employment for which his education and 
occupational experience would otherwise qualify him.  

However, in a July 2006 addendum, the VA examiner stated that 
his previous opinion was based on the multiple conditions 
found at the time of the March 2006 examination.  He 
indicated that if the only back condition for which the 
veteran is service connected is lumbosacral strain, then his 
opinion would be significantly altered.  His revised opinion 
was that only a minor proportion of the veteran's disability 
is related to his service connected spine condition and that 
the major source of his disability is due to his multiple 
non-service connected conditions.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The March 2006 VA examination report and July 2006 addendum 
leave unclear whether the veteran has nerve involvement 
related to the service-connected lumbosacral strain.  

Accordingly, the case is REMANDED for the following action:

1. Request all records of VA treatment 
for the low back since September 2001, 
from the Tuskegee VA Medical Center.  

2.  After the above development is 
completed, return the claims file to the 
examiner who conducted the March 2006 VA 
examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  

The examiner should review the 
examination report, addendum, and the 
claims file, and should address whether 
the neurologic involvement described in 
the March 2006 examination report is 
attributable to the service connected 
lumbosacral strain.  The examiner should 
also clarify whether the service 
connected lumbosacral spine disability 
would preclude gainful employment for 
which the veteran's education and 
occupational experience would otherwise 
qualify him.  

The examiner should offer a rationale for 
all opinions expressed.  

3.  After the above development is 
completed, readjudicate the claims, 
including if the veteran does not meet 
the percentage requirements of 38 C.F.R. 
§ 4.16(a), determine whether referral for 
extraschedular consideration is 
warranted.  If any claim remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


